
	

114 S3472 IS: Poverty Measurement Improvement Act
U.S. Senate
2016-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3472
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2016
			Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To require the Bureau of the Census to conduct a survey to determine income and poverty levels in
			 the United States in a manner that accounts for the receipt
			 of Federal means-tested benefits, and for other purposes. 
	
	
		1.Short title
 This Act may be cited as the Poverty Measurement Improvement Act.
		2.Improving the measurement of poverty in the United States
 (a)DefinitionsIn this section: (1)Federal means-tested benefitThe term Federal means-tested benefit means a benefit, refundable tax credit, or other form of assistance provided under any of the following programs:
					(A)Cash and general programs
 (i)Supplemental Security Income. (ii)Earned Income Tax Credit (refundable portion).
 (iii)Additional Child Tax Credit. (iv)Temporary Assistance to Needy Families.
 (v)Title IV–E Foster Care. (vi)Title IV–E Adoption Assistance.
 (vii)Social Security Disability Insurance. (B)Medical (i)Medicaid.
 (ii)State Children’s Health Insurance Program. (iii)Refundable Premiums and Out of Pocket Subsidies under the Patient Protection and Affordable Health Care Act (PPACA).
						(C)Food
 (i)Supplemental Nutrition Assistance Food Program (Agriculture). (ii)Women, Infant and Children (WIC) Food Program (Agriculture).
 (iii)School Breakfast (Agriculture). (D)Housing (i)Section 8 Housing (HUD).
 (ii)Public Housing (HUD). (iii)Home Investment Partnership Program (HUD).
 (iv)Rural Housing Insurance Fund (Agriculture). (v)Rural Housing Service (Agriculture).
 (2)HouseholdThe term household means a householder and one or more people related to the householder by birth, marriage, or adoption.
 (3)Total family incomeThe term total family income means, with respect to a household, an amount equal to— (A)the sum of—
 (i)all money income (as defined by the Bureau of the Census) earned by the members of the household; and
 (ii)the amount, or cash equivalent, of all Federal means-tested benefits received by the members of the household; minus
 (B)State and Federal income and payroll taxes attributable to the members of the household. (4)Income tax dataThe term income tax data means return information disclosed to the Bureau of the Census under section 6103(j)(1)(A) of the Internal Revenue Code of 1986.
 (5)Administering agencyThe term administering agency means a State or Federal agency responsible for administering a Federal means-tested benefit, and includes the following agencies:
 (A)The Social Security Administration. (B)The Department of the Treasury.
 (C)The Department of Health and Human Services. (D)The Department of Housing and Urban Development.
 (E)The Department of Agriculture. (6)Personally identifiable informationThe term personally identifiable information means any information that identifies an individual or could reasonably be used to identify an individual that is—
 (A)collected pursuant to a survey conducted by the Bureau of the Census; or (B)disclosed to the Bureau of the Census by an administering agency for the purpose of carrying out subsection (b).
 (7)DirectorThe term Director means the Director of the Bureau of the Census. (b)New poverty measurement linking survey, administrative, and income data (1)In generalEach fiscal year during the period that begins with fiscal year 2017 and ends with fiscal year 2027, in order to more accurately determine the extent of poverty in the United States and the anti-poverty effectiveness of means-tested benefit and tax programs, the Director shall conduct a new survey of income and poverty in the United States, and shall supplement and verify the information obtained pursuant to such survey using the following:
 (A)Data from the most recent available Current Population Survey. (B)Data furnished by administering agencies.
 (C)Income tax data. (2)Administering agency data (A)In generalThe head of each administering agency shall make available to the Director such data (including income tax data) as the Director shall require for the purpose of carrying out this subsection.
 (B)Payment of expensesThe Director shall pay for the data described in subparagraphs (B) and (C) of paragraph (1) in such amount, if any (not exceeding the cost of furnishing the data), as may be determined by the head of the applicable agency that furnishes the data.
					(3)Publication of survey data
 (A)Survey methods and responsesThe Director of the Bureau of the Census shall publish the methods used to carry out the survey required under paragraph (1), the number of households surveyed, the rate of responses, and the extent of survey completion.
					(B)Rates and other data
 (i)In generalThe Director of the Bureau of the Census shall produce tables and graphs showing for each year the poverty rates and related data calculated using the survey responses and other data collected under paragraph (1), including—
 (I)the total family income for survey respondents; (II)a breakdown of the amount of income taxes and payroll taxes paid by survey respondents; and
 (III)for 2018 and subsequent years, poverty rates calculated using updated poverty thresholds as described in clause (ii).
 (ii)Updated poverty thresholdsFor 2018 and subsequent years, the Director shall adjust the poverty thresholds used for determining poverty rates by using the personal consumer expenditure price index (as published by the Bureau of Economic Analysis).
 (C)Creation of a public databaseThe Director shall create a database, available at the Director’s discretion to researchers who meet the security requirements described in subsection (c)(4), that contains—
 (i)data from the survey required under paragraph (1); and (ii)data described in subparagraphs (A) and (B) of paragraph (1).
 (D)No publication of personally identifiable informationThe Director shall ensure that no personally identifiable information is included in any publication of survey information or other data collected under this section, including the database created pursuant to subparagraph (C).
					(c)Protection and disclosure of personally identifiable information
 (1)In generalThe security, disclosure, and confidentiality provisions set forth in this Act and sections 9 and 23 of title 13, United States Code, shall apply to personally identifiable information obtained by the Bureau of the Census pursuant to this Act.
 (2)Assignment of record identification keysAll personally identifiable information shall be removed from individual records, which shall be given record identification keys for purposes of identification.
 (3)Staff access to personally identifiable informationAn officer or employee of the Bureau of the Census or a representative from an administering agency may access personally identifiable information if such officer, employee, or representative has the special sworn status requirements implemented by the Bureau of the Census under section 9 and section 23 of title 13, United States Code.
 (4)Public access to personally identifiable informationThe Director may disclose personally identifiable information to an individual who has special sworn status as implemented by the Bureau of the Census under section 9 and section 23 of title 12, United States Code.
 (5)PenaltiesAny individual who knowingly accesses or discloses personally identifiable information in violation of this section shall be guilty of a felony and upon conviction thereof shall be fined in an amount of not more than $300,000 under title 18, United States Code, or imprisoned for not more than five years, or both.
 (6)Inadmissibility of survey dataData contained in a response to a survey conducted pursuant to subsection (b)(1) shall not be admissible as evidence in any proceeding of any court, agency, board, or other entity.
 (d)State reporting of federal means-Tested dataBeginning with the first full calendar year that begins after the date of enactment of this Act, with respect to any Federal means-tested benefit that is administered at the State level by a State administering agency, such State administering agency shall submit each year to the Federal administering agency responsible for administering the benefit at the Federal level a report that identifies each household that received such benefits during such year by the social security number of the head of the household and the amount, or cash equivalent, of such benefit received by such household.
 (e)Comparison of individual survey data to consumer expenditure surveyBeginning with the first full calendar year that begins after the date of enactment of this Act and each year thereafter, the Bureau of the Census shall, in coordination with the Bureau of Labor Statistics, provide summary statistics comparing the income levels (constructed using all available administrative, income, and Current Population Survey data) of respondents to the Consumer Expenditure Survey conducted by the Bureau of Labor Statistics to the consumption habits of such respondents.
 (f)GAO reportNot later than 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit a report to Congress comparing the income measure created in section 3 to the income measure used by the Bureau of the Census for purposes of calculating the supplemental poverty measure.
			
